                  Michael Faillace & Associates, P.C.
                                         Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                        Facsimile: (212) 317-1620
_________

jandrophy@faillacelaw.com                                                                             2/3/2020
                                             January 31, 2020
Via ECF
                                                                   Application GRANTED. SO ORDERED.
Honorable Barbara C. Moses
United States Magistrate Judge
United States Courthouse                                           ________________________________
500 Pearl Street                                                   Barbara Moses, U.S.M.J.
New York, NY 10007                                                 February 3, 2020

                                   Re:       Mendez Mejia v. CJFour Inc., et al.,
                                             S.D.N.Y., 18-cv-4199 (BCM)

Dear Judge Moses:

        We represent Plaintiff in the above referenced matter, and write to respectfully request an

extension of today’s deadline to submit the settlement agreement for approval.

        This is the first request for such an extension.

        The reason for the request is that the undersigned counsel has not yet provided a draft of

the agreement to Defendants’ attorney. Among other things, I have been engaged in preparation

for a trial that had been scheduled for next week but just settled today.

        We respectfully request an extension of time to February 28, 2020 to complete and

submit the settlement agreement.

        We thank the Court for its attention to this matter.



                                                      Respectfully Submitted,

                                                      /s/ Joshua S. Androphy
                                                      Joshua S. Androphy


cc:     Susanne Toes Keane, Esq. (via ECF)



                          Certified as a minority-owned business in the State of New York
